Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In Claim 3, Line 2, “an” should read “a”.
In claim 3, Line 5, “an” should read “a”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US 2018/0065419 A1).
Regarding claim 1, Ueda teaches a pneumatic tire (Para. [0055]) comprising at least one sidewall region (Fig. 3, Ref. Num. 12) extending in a tire radial direction, wherein the at least one sidewall region comprises a plurality of side blocks (Fig. 1, Ref. Num. 3) that are arrayed in a tire circumferential direction, wherein the plurality of side blocks include a first side block and a second side block (Fig. 3, the blocks alternate between being a first and a second side block) that are adjacent in the tire circumferential direction, wherein the first side block comprises a first recess (Fig. 9, Ref. Num. 6; the lower recess located in the blocks defined as the first blocks) that is recessed in a tire width direction and that is disposed at a location which is separated from an edge of an end in the tire circumferential direction of the first side block, and wherein the second side block comprises a first convexity (Fig. 9, Ref. Num. 8; the lowest convex portion located in the blocks defined as the second blocks) that protrudes in the tire width direction and that is disposed at a location which is separated from an edge of an end in the tire circumferential direction of the second side block.
Regarding claim 2, Ueda teaches that at least a portion of the first recess (Fig. 9, Ref. Num. 6) and at least a portion of the first convexity (Fig. 9, Ref. Num. 8) are arranged at a same location in the tire radial direction.
Regarding claim 3, Ueda teaches that a first angle of inclination (First angle on recreated Fig. 3 below) by which the edge of the end in the tire circumferential direction of the first side block is inclined with respect to the tire radial direction is less than a second angle of inclination (Second angle on recreate Fig. 3 below) by which the edge of the end in the tire circumferential direction of the second side block is inclined with respect to the tire radial direction.

    PNG
    media_image1.png
    465
    660
    media_image1.png
    Greyscale

	Regarding claim 4, Ueda teaches that the first side block further comprises an outward facing surface (First Surface in recreated Fig. 9 below) which faces the exterior in the tire radial direction.

    PNG
    media_image2.png
    292
    439
    media_image2.png
    Greyscale

	Regarding claim 5, Ueda teaches that the first side block comprises a first outward facing surface (First Surface in recreated Fig. 9 above) and a second outward facing surface (Second Surface, side of convexity, in recreated Fig. 9 above) which respectively face the exterior in the tire radial direction and the first outward facing surface is separated from the second outward facing surface in the tire radial direction.
	Regarding claim 6, Ueda teaches that the first side block comprises a first outward facing 37surface (First Surface in recreated Fig. 9 above), a second outward facing surface (Second Surface, side of convexity, in recreated Fig. 9 above), and a third outward facing surface (Third Surface in recreated Fig. 9 above) which respectively face the exterior in the tire radial direction and the first outward facing surface, the second outward facing surface, and the third outward facing surface are respectively separated from each other in the tire radial direction.
	Regarding claim 7, Ueda teaches the second side block comprises a recess (Fig. 9, Ref. Num. 7; the upper recess on the blocks defined as the second blocks) that is recessed in the tire width direction and that is disposed at a location which is separated from the edge of the end in the tire circumferential direction of the second side block.
	Regarding claim 8, Ueda teaches that the at least one sidewall region comprises an annular projection (Fig. 3, Ref. Num. 5) that extends in the tire circumferential direction between the first side block and the second side block, wherein the first side block comprises a first inner portion (See Recreated Fig. 3 below) which is arranged toward the interior in the tire radial direction from the annular projection, and a first outer portion (See Recreated Fig. 3 below) which is arranged toward the exterior in the tire radial direction from the annular projection, the second side block comprises a second inner portion (See Recreated Fig. 3 below) 38which is arranged toward the interior in the tire radial direction from the annular projection, and a second outer portion (See Recreated Fig. 3 below) which is arranged toward the exterior in the tire radial direction from the annular projection, the first recess (Fig. 9, Ref. Num. 6; the lower recess located in the blocks defined as the first blocks) is arranged at the first inner portion, and the first convexity (Fig. 9, Ref. Num. 8; the lowest convex portion located in the blocks defined as the second blocks) is arranged at the second inner portion.

    PNG
    media_image3.png
    472
    660
    media_image3.png
    Greyscale

	Regarding claim 9, Ueda teaches that the first side block further comprises a second recess (Fig. 9, Ref. Num. 7; the upper recess located in the blocks defined as the first blocks) that is recessed in the tire width direction and that is disposed at a location which is separated from an edge of an end in the tire circumferential direction of the first side block,  the second recess is arranged at the first outer portion, the second side block further comprises a second convexity (Fig. 9, Ref. Num. 8; the upper most convex portion located in the blocks defined as the second blocks) that protrudes in the tire width direction and that is disposed at a location which is separated from an edge of an end in the tire circumferential direction of the second side block, and the second convexity is arranged at the second outer portion.
	Regarding claim 10, Ueda teaches that at least a portion of the first recess (Fig. 9, Ref. Num. 6; the lower recess located in the blocks defined as the first blocks) and at least a portion of the first convexity (Fig. 9, Ref. Num. 8; the lowest convex portion located in the blocks defined as the second blocks) are arranged at a same location in the tire radial direction and at least a portion of the second recess (Fig. 9, Ref. Num. 7; the upper recess located in the blocks defined as the first blocks) and at least a portion of the second convexity (Fig. 9, Ref. Num. 8; the upper most convex portion located in the blocks defined as the second blocks) are arranged at a same location in the tire radial direction.
	Regarding claim 11, Ueda teaches that the second side block further comprises a third recess (Fig. 9, Ref. Num. 7; the upper recess located in the blocks defined as the second blocks) that is recessed in the tire width direction and that is disposed at a location which is separated from an edge of an end in the tire circumferential direction of the second side block and the third recess is arranged at the second outer portion.
	Regarding claim 12, Ueda teaches that the third recess (Fig. 9, Ref. Num. 7; the upper recess located in the blocks defined as the second blocks) is arranged toward the exterior in the tire radial direction from the second convexity (Fig. 9, Ref. Num. 8; the upper most convex portion located in the blocks defined as the second blocks).
	Regarding claim 13, Ueda teaches at least a portion of the first recess (Fig. 9, Ref. Num. 6) and at least a portion of the first convexity (Fig. 9, Ref. Num. 8) are arranged at a same location in the tire radial direction, at least a portion of the second recess (Fig. 9, Ref. Num. 7; the upper recess located in the blocks defined as the first blocks) and at least a portion of the second convexity (Fig. 9, Ref. Num. 8; the upper most convex portion located in the blocks defined as the second blocks) are arranged at a same location in the tire radial direction, and at least a portion of the third recess (Fig. 9, Ref. Num. 7; the upper recess located in the blocks defined as the second blocks) and at least a portion of the second recess are arranged at a same location in the tire radial direction.
	Regarding claim 14, Ueda teaches that the depth of the first recess (Fig. 10, Ref. Num. 6) is greater than height of the first convexity (Fig. 10, Ref. Num.8).
	Regarding claim 15, Ueda teaches that the depth of the second recess is also greater than the height of the second convexity (Para. [0094]).
	Regarding claim 16, Ueda teaches that the depth of the first recess (Fig. 10, Ref. Num. 6) is greater than height of the first convexity (Fig. 10, Ref. Num.8) and that the depth of the second recess is also greater than the height of the second convexity (Para. [0094]).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Ueda (US 2018/0065419 A1).
Regarding claim 17, Ueda teaches the scope of claim 1; however, Ueda does not teach that the first side block has a protrusion which protrudes to the circumferential direction at an inner end of the block in the tire radial direction. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the first side block further comprises a protrusion which protrudes in the tire circumferential direction at an inner end thereof in the tire radial direction, as required by claim 17.
Regarding claim 18, Ueda teaches the scope of claim 1; however, Ueda does not teach that the first side block has a first protrusion which protrudes to a first side in the circumferential direction at an inner end of the block in the tire radial direction and a second protrusion which to a second side in the circumferential direction at an inner end of the block in the tire radial direction. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the first side block further comprises a first protrusion which protrudes toward a first side in the tire circumferential direction at an inner end thereof in the tire radial direction, and a second protrusion which protrudes toward a second side in the tire circumferential direction at the inner end thereof in the tire radial direction, as required by claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749